Filed:  February 1, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In re: Complaint as to the Conduct ofPAUL F. GLOYN,
	Accused.
(OSB 98-70, 98-71, 98-79, 99-111, 99-112, 99-113; SC S47962)
	En Banc
	On review of the decision of a trial panel of the
Disciplinary Board.
	Submitted on the record December 22, 2000.  Resubmitted
January 16, 2001.
	Jane E. Angus, Assistant Disciplinary Counsel, Lake Oswego,
filed the brief for the Oregon State Bar.
	No appearance contra.
	PER CURIAM
	The accused is disbarred.
		PER CURIAM
		In this lawyer disciplinary proceeding, the Oregon
State Bar alleged that the accused violated the following
Disciplinary Rules:  DR 1-102(A)(2) (engaging in criminal conduct
that reflects adversely on lawyer's honesty, trustworthiness, or
fitness to practice law); (1) DR 1-102(A)(3) (engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation); DR 1-102(A)(4) (engaging in conduct prejudicial to administration of
justice); DR 1-103(C) (failing to cooperate with disciplinary
investigation); DR 2-106(A) (charging illegal or excessive fees);
DR 7-102(A)(5) (knowingly making false statements of law or
fact); DR 9-101(A) (failing to deposit and maintain client funds
in trust account); DR 9-101(C)(3) (failing to account for client
funds); and DR 9-101(C)(4) (failing to deliver client funds
promptly).  The accused, who left Oregon, was served by
publication and did not file an answer or otherwise appear in
this proceeding.  Accordingly, a trial panel of the Disciplinary
Board entered a default order.  Subsequently, following a
sanction hearing, the trial panel decided that the accused should
be disbarred.  
		Bar Rule of Procedure (BR) 10.6 provides, in part:
		"The court shall consider each matter de novo upon
the record and may adopt, modify or reject the decision
of the trial panel * * * in whole or in part and
thereupon enter an appropriate order.  If the court's
order adopts the decision of the trial panel * * *
without opinion, the opinion of the trial panel * * * 
shall stand as a statement of the decision of the court
in the matter but not as the opinion of the court." 
		Under the facts of this proceeding, an exhaustive
discussion of the accused's multiple acts of misconduct would not
benefit the public or the bar.  On de novo review, we adopt the
trial panel's decision.  BR 10.6.  
		The accused is disbarred.  




1. 	In August 1999, a Coos County grand jury indicted the
accused on numerous criminal charges.  Based on the accused's
default in this proceeding, the accused is deemed to have
committed racketeering, ORS 166.720; compelling prostitution, ORS
167.017; delivery of a controlled substance, ORS 475.992;
promoting prostitution (two counts), ORS 167.012; sexual abuse in
the second degree (two counts), ORS 163.425; coercion, ORS
163.275; theft in the first degree, ORS 164.055; sexual abuse in
the third degree, ORS 163.415; and publicly displaying nudity or
sex for advertising purposes, ORS 167.090. 
Return to previous location.